NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted March 2, 2007∗
                                   Decided March 12, 2007

                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge


No. 06-3959
                                                              Appeal from the United
UNITED STATES OF AMERICA,                                     States District Court for the
     Plaintiff-Appellee,                                      Northern District of Illinois,
                                                              Eastern Division.
               v.
                                                              No. 98 CR 923
ALINA LIS,                                                    Blanche M. Manning,
      Defendant-Appellant.                                    Judge.



                                              Order
        We affirmed Lis’s conviction but remanded under United States v. Paladino, 401 F.3d
471, 483-84 (7th Cir. 2005), so that the district judge could tell us whether the additional
discretion provided by United States v. Booker, 543 U.S. 220 (2005), would have affected the
sentence. United States v. Feliciano, No. 02-4193 (7th Cir. June 16, 2005). The district judge’s
affirmative answer led to a remand for full resentencing. United States v. Feliciano, No. 02-4193
(7th Cir. Feb. 23, 2006).



       ∗  This successive appeal has been submitted to the original panel under Operating Procedure
6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-3959                                                                           Page 2



       The range for Lis under the Sentencing Guidelines is 360 months to life in prison. On
remand, the district judge resentenced Lis to 240 months, a substantial reduction from the
previous sentence of 360 months and 10 years below the bottom of the range.

        Lis has filed another appeal to contend that even 240 months is unreasonably high. Lis
does not contend, however, that the district judge failed to appreciate any factor that properly
influences a sentence after Booker. Instead the argument appears to be that the district judge
erred in failing to recalculate the range under the Guidelines. That argument is difficult to grasp, as
the range had been calculated earlier and was subject to review on the initial appeal. There was no
need to start from scratch. The only argument counsel made on this score in the district court is
that judges are not entitled to make findings of fact, or add levels, independent of the jury’s
verdict. That argument is frivolous. The remedial portion of Booker holds that district judges are
entitled to make findings provided that the Guidelines are advisory--which Booker made them.
See United States v. Rueter, 463 F.3d 792 (7th Cir. 2006).

        A sentence of 240 months is not unreasonably high for Lis’s crime. See United States v.
Bullion, 466 F.3d 574 (7th Cir. 2006).

                                                                                           AFFIRMED